DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendment and response filed on 5/5/2021 have been received and entered into the case. Claims 7 and 17-31 have been canceled. Claims 1-6, 8-16 and 32 are pending, claim 16 has been withdrawn, and claims 1-6, 8-15 and 32 have been considered on the merits, insofar as they read on the elected species of FICOLL PM400 (a second macromolecule) and FICOLL PM70 (a first macromolecule). All arguments have been fully considered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-6, 8-15 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Raghunath et al (US 9,809,798 B2; 11/7/2017).
The instant claims recite an organ perfusion solution comprising: a base solution comprising a physiological mixture of electrolytes and buffers; and 3-5% w/v a first 
Raghunath teaches a solution comprising Dulbecco’s modified Eagle’s medium (DMEM, comprising a physiological mixture of electrolytes and buffers), FicollTM70 (a first macromolecule having a molecular weight of 40-100 kDa) at 37.5 mg/mL and FicollTM400 (a second macromolecule) at 25 mg/mL (col.15 line 21, 26-28).

Raghunath does not teach the claimed concentration of FicollTM70 (the first macromolecule) and FicollTM400 (the second macromolecule) as well as the claimed viscosity, as recited in claims 1-3 and 12-14.
However, Raghunath does teach that FicollTM70 (the claimed first macromolecule) is at 37.5 mg/mL and FicollTM400 (the claimed second macromolecule) is at 25 mg/mL (col.15 line 21, 26-28), and that FicollTM70 and FicollTM400 enhance matrix deposition (col.1 line 35).
Thus, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to optimize the concentration of FicollTM70 and FicollTM400 since Raghunath discloses that FicollTM70 and FicollTM400 enhance matrix deposition. Generally, differences in concentration will not support patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical. (MPEP 2144.05 II) In addition, before the effective filing date of the claimed invention, it was well-known in the art that viscosity of a polymer solution depends on concentration of the dissolved polymer. Therefore, an optimized concentration results in an optimized viscosity. Moreover, before the effective filing date of the claimed invention, one of ordinary skill in the art TM70 and FicollTM400 (which results in an optimized viscosity) with a reasonable expectation for successfully obtaining a solution.

The limitation of “an organ perfusion solution” in claim 1, and the “wherein” clause in claims 15 and 32 are regarded as intended use limitations. The claiming of a new use, function or unknown property does not necessarily make the composition patentable. The intended use of the claimed composition does not patentably distinguish the composition, per se, since such undisclosed use is inherent in the reference composition. In order to be limiting, the intended use must create a structural difference between the claimed composition and the composition of the prior art. In the instant case, the intended use fails to create a structural difference, thus, the intended use is not limiting. Please note that when applicant claims a composition in terms of function, and the composition of the prior art appears to be the same, the Examiner may make rejections under both 35 U.S.C 102 and 103. (MPEP 2112)

Response to Arguments
Applicant argues that Raghunath states that "[P]referablv, the addition of the macromolecule does not significantly increase the viscosity of the cell culture medium” (see Column 9, penultimate paragraph) implying that the increase in viscosity they found in their cell culture solution was an unwanted side effect of their method of achieving macromolecular crowding. The intended use of the solution of the claimed invention was in no way implied by, nor is it obviously inherent from, the description and discussion of Raghunath. There is no inherent disclosure at all in Raghunath that the composition described therein would be useful as an organ perfusion solution.
 70 and Ficoll 400, which are claimed first and second macromolecules, respectively. In fact, Raghunath does disclose the solution comprises the claimed base solution, the claimed first macromolecule at a concentration, and the claimed second macromolecule at a concentration. Before the effective filing date of the claimed invention, one skill in the art would optimize the concentration of FicollTM70 and FicollTM400 to arrive at a desired viscosity, since viscosity of a polymer solution depends on concentration of the dissolved polymer (e.g., FicollTM70 and FicollTM400). In addition, the claiming of a new use, function or unknown property does not necessarily make the composition patentable. In order to be limiting, the intended use must create a structural difference between the claimed composition and the composition of the prior art. In the instant case, the intended use fails to create a structural difference, thus, the intended use is not limiting.

Applicant argues that the solution of the claimed invention differs structurally from those described by Raghunath in that fetal bovine serum (FBS) is not present in the solution of the claimed invention whereas in the solutions of Raghunath the presence of FBS (10%) is required, and that FBS is unsuitable for use in a perfusion solution, as supported by Exhibits A-D submitted on 5/5/2021 as well as in Figure 1 (page 6-7) and Table 1 (page 7-8) of Applicant Arguments/Remarks filed on 5/5/2021.
These arguments are not found persuasive. Exhibits A-D, Figure 1, and Table 1 have been acknowledged and reviewed. Rejected claims recite a “solution comprising …”. The transitional term “comprising”, which is synonymous with “including,” “containing,” or “characterized by,” is inclusive or open-ended and does not exclude additional, unrecited elements or method steps. Applicant may consider amending the transitional term “comprising” 

Conclusion
No claims are allowed.
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNN Y FAN whose telephone number is (571)270-3541.  The examiner can normally be reached on M-F 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on (571)272-8394.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Lynn Y Fan/
Primary Examiner, Art Unit 1651